Hill, J.
1. It was not error to refuse to recommit tlie case to the auditor for a fuller report.
2. An' exception to an auditor’s finding of law, complaining of admission and rejection of evidence, and setting forth lengthy extracts from the testimony, including colloquies between court and counsel, parts of which testimony were admissible, no effort being made to segregate that which was admissible and that which was inadmissible, shows no cause for the grant of a new trial.
3. In the trial of a case which was submitted to an auditor, who made his findings of law and fact, to which exceptions were filed, it was not ground for new trial for the court to charge the jury the law as contained in the Civil Code (1910), §1 5127, 5131, 5133, 5135, which relate to the duties of an auditor. Such charge was not confusing or misleading to the jury, nor erroneous for any reason assigned.
4. The court overruled the exceptions to the findings of the auditor on questions of law, and approved exceptions of fact, and submitted the case to the jury on the exceptions of fact, upon which evidence was introduced, and the jury found in accordance with the findings of the auditor. There was no error in overruling the exceptions of law, and the jury were authorized under the evidence to find against the exceptions of fact.
5. The court did not err in overruling the motion for new trial.'

Judgment affirmed.


All the Justices concur.

A. L. Hatcher, for plaintiff in error.
E. L. Stephens and H. T. Hicks, contra.